DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate two different features in Figure 7. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 41A and 41B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 29A (Fig. 1) and 22B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The first claim is not numbered.
Claim 3 recites the limitation “wheel and beam assemblies.” Does applicant mean to say “wheel and bearing assemblies?”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berry, Jr. et al. (9,410,330) in view of Suggate (2015/0176286) and in further view of DeMarco (6,569,217).
Claim 1 – Not Numbered: A walkway folding handrail system for mobile continuous dust collector equipment comprising, 
Berry, Jr. et al. discloses first (Fig. 5; 55) and second walkway (Fig. 5; 25) sections mounted above a structure, with a moveable walkway section (Fig. 6; 50,55; Col. 5, lines 6-12) overlapping and extending from the second walkway section (Fig. 6; 20,25; Col. 5, lines 6-12), but fails to disclose a folding handrail assembly and dust collector 5equipment, 
However, Suggate discloses a walkway with a folding handrail assembly (Fig. 9; Para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walkway of Berry, Jr. et al. to use folding handrails, as taught by Suggate, to create a moveable walkway that can be partially collapsed and, as such, easier to move.
Neither Berry, Jr. et al. or Suggate disclose dust collector equipment.
However, DeMarco discloses a mobile dust collector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walkway of Berry, Jr. et al. and Suggate to include a dust collector, as taught by DeMarco, in order to create a moveable walkway mounted to a dust collector to allow access to service structures.
Note: the preamble of claim 1 indicates the “dust collector” is not intended to be positively claimed; however, the claim language positively claims the “dust collector.” It is unclear if this was the intention of the applicant.
10 	Claim 2: Suggate discloses the walkway and folding handrail system wherein said second walkway section extends at right angles from said first walkway sections (Fig. 43, 80,100) forming an I-shaped walkway configuration.  
Claim 3: Berry, Jr. et al. discloses the walkway wherein said secondary walkway section has parallel support beams (Fig. 6; 60), walking floor panels extending between said beams (Fig. 6; 50,55) and a pair of wheel and beam assemblies fixed within said respective support beams (Col. 5, lines 20-28).  
Claim 4: Berry, Jr. et al. discloses the walkway wherein said movable walkway section has 20oppositely disposed parallel support beam channels (Fig. 6; 52,54) slidably disposed on said secondary walkway section (Col. 5, lines 20-28).  
Claim 5: Berry, Jr. et al. discloses a walkway (Fig. 5; 55) and handrail assembly (Fig. 5; 100) for a mobile system, but fails to disclose a folding handrail system for dust collector equipment.
However, Suggate discloses a walkway with a folding handrail assembly (Fig. 9; Para. [0062]) wherein said folding handrail assemblies comprise, 
pairs of upstanding handrail assemblies (Fig. 1; 26) pivotally (Fig. 5; 42, 44; Para. [0065]) secured to respective 5walkway support sections along their respective spaced parallel support beams (Fig. 1; 32) on said walkways.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walkway of Berry, Jr. et al. to use folding handrails, as taught by Suggate, to create a moveable walkway that can be partially collapsed and, as such, easier to move.
Neither Berry, Jr. et al. or Suggate disclose dust collector equipment.
However, DeMarco discloses a mobile dust collector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walkway of Berry, Jr. et al. and Suggate to include a dust collector, as taught by DeMarco, in order to create a moveable walkway mounted to a dust collector to allow access to service structures.
Claim 6:  DeMarco discloses system for mobile continuous dust collector equipment wherein said mobile continuous dust collector equipment comprises, 
10a fixed material inlet hose (Fig. 2; 44,46), hose support gantries (Fig. 2; 14) for equipment access support and an integrated transportation trailer (Fig. 2; 26,27) with a support equipment platform thereon (Fig. 2; 12,14).  
Claim 7:  Berry, Jr. et al. discloses the walking system wherein an access stair (Fig. 17; 34, 34a) extends from said free end of 15said first walking section.  
Claim 8: Suggate discloses the folding handrail system wherein said pairs of folding handrail assemblies extend in oppositely disposed relation to one another and outwardly from said walking support beams when said folding flat therefrom (Figs. 1-7; 14,16; Para. [0063]).  
20Claim 9:  Suggate discloses the folding handrail system wherein said pairs of pivoted handrail assemblies overlie one another when in folded flat position (Fig. 11; 26).  
Claim 10:  Berry, Jr. et al. and Suggate disclose the walking and folding handrail system wherein said pairs of handrail assemblies (Fig. 1; 26) pivotally (Suggate - Fig. 5; 42, 44; Para. [0065]) secure to respective support section parallel spaced support beams (Fig. 1; 32)
further comprise, 
pivot pin lock assemblies registerable in aligned pin retainment sleeves on 5said respective walkway support beams (Suggate - Fig. 5; 42, 44, 32; Para. [0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635